February 3, 1911.
Upon the petition and exhibits herewith to be reported the Court is asked to issue a rule to show cause why the mandamus and injunction prayed for should not be granted.
After consideration the Court is of the opinion that the petition and exhibits do not present a prima facie case for the petitioners and hence that the application for a rule to show cause should be denied and the petition dismissed.
It appears that Governor Martin F. Ansel, on January 3, 1911, ordered an election to be held on February 7, 1911, on the question of establishing a new county out of portions of Edgefield and Aiken counties, and this proceeding is intended to compel the proper officers to proceed to make necessary arrangements to hold said election, as ordered by Governor Ansel.
It also appears that Governor Cole L. Blease, after he became governor, was called upon to review the action of Governor Ansel, and reconsider the question whether all constitutional requirements essential to the ordering of such an election had been met, which resulted in an order of Governor Blease, made January 27, 1911, annulling the order of election made by Governor Ansel. *Page 494 
It is manifest that the petitioners' case depends upon their claim that Governor Blease had no power to review and vacate the action of Governor Ansel in the premises. We hold that Governor Blease had such power. It was held in State v. Ansel, 78 S.C. 333, 58 S.E. 933, that the governor has such power of review or reconsideration certainly before an election has been ordered. We now hold that even after ordering an election the governor ordering the election or a succeeding governor has authority to reconsider the matter and, upon a satisfactory showing that some constitutional requirement has not been complied with or met, he may vacate the order of election, certainly if no private or property right will be thereby destroyed, which does not appear to be the case in this instance.
The Constitution, section 1, article VII, imposes exclusively upon the governor the duty of determining whether there has been a compliance with the requirements of the Constitution preparatory to the ordering of an election and the Courts have not the wish or power to interfere with him in the exercise of executive prerogative or discretion.Lamar v. Croft, 73 S.C. 412, 53 S.E. 540.
The election ordered having been vacated by proper authority, the respondent officers have no duty to perform in reference thereto, and hence no case is made against them for injunction or mandamus. *Page 495